IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

            STATE OF TENNESSEE v. LOUIS TYRONE ROBINSON

                              Criminal Court for Davidson County
                                          No. 3224



                     No. M2002-01641-CCA-R3-CD - Filed April 11, 2003


                                              ORDER

        In this appeal the appellant, Louis Tyrone Robinson, complains that the Davidson County
Criminal Court erroneously dismissed his petition for the writ of habeas corpus without affording
the appellant a hearing on the petition. After reviewing the record in this matter we are of the
opinion that the criminal court was correct in its summary dismissal of the petition and we therefore
affirm the action of the trial court pursuant to Rule 20 of the Rules of the Court of Criminal Appeals.

        Although the appellant’s pro se pleadings are somewhat confusing, it appears that he is
alleging that his guilty plea in Gibson County Criminal Court to a charge of second degree murder
was entered involuntarily, that the plea was unlawfully induced through plea bargaining and that his
sentence of forty years to the Tennessee Department of Correction is excessive.

        The writ of habeas corpus is limited to situations where the habeas petitioner can demonstrate
that the judgment causing his restraint is void not merely voidable and the judgment reflects on its
face that it is void. McLaney v. Bell, 59 S.W.3d 90,92 (Tenn. 2001). We are unfortunately unable
to examine the judgment of the Gibson County Criminal Court that forms the basis of the appellant’s
current restraint because it is not in the record before us. See Tenn. Code Ann. § 29-21-107(2)
(habeas petitioner is obligated to attach such judgment to the petition or provide satisfactory reason
for not doing so). We cannot therefore say whether the judgment on its face is void.

        Secondly, it appears that the allegations in the appellant’s brief would at most demonstrate
that the conviction is “voidable” since they would require proof beyond the face of the judgment to
establish the conviction’s invalidity. These allegations are therefore not proper for habeas corpus
relief. McLaney v. Bell, supra. at p. 93.

       We therefore AFFIRM the summary dismissal of the petition for the writ of habeas corpus
pursuant to Rule 20 of the Rules of the Court of Criminal Appeals.

       It appearing that the Appellant is indigent, costs of this appeal will be paid by the State of
Tennessee.
      ____________________________________
      JERRY L. SMITH, JUDGE


      ____________________________________
      DAVID G. HAYES, JUDGE


      ____________________________________
      NORMA MCGEE OGLE, JUDGE




-2-